Citation Nr: 0818760	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-37 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently rated as 70 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person 
or on the basis of being housebound.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from December 1940 to June 
1945 and from October 1946 to October 1949.  He was wounded 
in action in January 1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  
 
Procedural history
 
PTSD and TDIU

In a January 2005 rating decision, service connection was 
granted for PTSD; 
a 70 percent disability rating was assigned effective April 
9, 2004.

On April 11, 2005, the RO received the veteran's claim for an 
increased rating for PTSD.  In the September 2005 rating 
decision, claims for an increased rating for PTSD and TDIU 
were denied.  The veteran perfected an appeal of those 
denials.

SMC

In a December 2005 rating decision, SMC based on the need for 
regular aid and attendance of another person or on the basis 
of being housebound was denied.  
The veteran filed a timely Notice of Disagreement (NOD) in 
January 2006.  However, the RO did not issue a statement of 
the case (SOC) as to this issue. 

The issue of SMC based on the need for regular aid and 
attendance of another person or on the basis of being 
housebound is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, DC.



Issue not on appeal

In April 2006, the veteran submitted a VA medical record 
noting a hearing loss.  The veteran wrote on that VA medical 
record that he was told that his hearing loss was due to 
service, thereby raising the issue of service connection for 
hearing loss.  This matter is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


FINDING OF FACT

The veteran's service-connected PTSD is manifested by gross 
impairment in thought processes and results in total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for the 
veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).

2.  In light of the assignment of a 100 percent disability 
rating for PTSD, the veteran's claim of entitlement to TDIU 
is dismissed as moot.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for PTSD and TDIU.  As discussed below, the issue of 
SMC based on the need for regular aid and attendance of 
another person or on the basis of being housebound is being 
remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in July 
2005 and March 2006, which were specifically intended to 
address the requirements of the VCAA.  The veteran has not 
contended that VCAA notice was in any way inadequate.  

As is discussed below, the Board's decision has resulted in a 
grant of a 100 percent disability rating for PTSD effective 
April 11, 2004, one year prior to the date of claim for an 
increased rating.  Therefore, any deficiencies as to the duty 
to notify are rendered moot. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

In this case, the RO has secured the veteran's VA treatment 
records.  In light of the grant of a 100 percent disability 
rating for PTSD effective April 11, 2004, one year prior to 
the date of claim for an increased rating, no further 
assistance is necessary.

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 70 percent 
disabling.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Specific rating criteria

The veteran's PTSD is rated 70 percent disabling under 
Diagnostic Code 9411.  

Under this diagnostic code, A 70 percent rating is assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.




Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including PTSD, are rated under the same criteria 
in the Rating Schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with alcohol dependence.  That disorder is not 
service connected; indeed, the law precludes compensation for 
primary alcohol and drug abuse disabilities.  See 38 U.S.C.A. 
§ 105 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2006); 
VAOPGPREC 2-97 (January 16, 1997) [no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct, including the abuse of alcohol or drugs].  

However, the Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record indicates that the veteran's 
alcohol dependence  appears to be in remission.  A December 
2004 VA examiner diagnosed alcohol dependence in long 
remission.  At that examination, the veteran stated that he 
had been sober since 1982.  Therefore, it does not appear 
that alcohol dependence significantly contributes to the 
veteran's current psychiatric symptomatology.  

The veteran has also been diagnosed as having another 
psychiatric disorder, namely major depressive disorder.  
However, the December 2004 VA examiner indicated that the 
depressive disorder was associated with the PTSD.  Thus the 
Board will ascribe any and all depressive symptoms to the 
service-connected PTSD.  

Accordingly the Board will treat all reported psychiatric 
symptomatology as being attributable to the veteran's 
service-connected PTSD.

Schedular rating

For reasons expressed immediately below, it is the judgment 
of the Board that the veteran's demonstrated symptoms more 
appropriately warrant the assignment of a 100 percent rating 
under Diagnostic Code 9411.  

A review of the evidence in the file leaves a clear 
impression that the veteran has a total occupational 
impairment.  Although the veteran worked until he was 84 
years old and had to quit working because of physical 
impairment, the December 2004 VA examiner noted that the 
veteran's PTSD affected him occupationally in that he needed 
to work very hard in order to avoid his symptoms and that his 
symptoms have been exacerbated since he had to stop working.  
The December 2004 examiner assigned a GAF of 32, which as 
discussed above is indicative of major impairment in several 
areas, such as work and family relations.  

The Board notes that more recently a VA social worker in June 
2005 assigned a GAF score of 57 for current impairment and 
for impairment in the past year.  
While the social worker conducted an interview and mental 
status examination, the report of the December 2004 VA 
examination, which was presumably completed by a 
psychiatrist, contains a more thorough evaluation.  The 
report of that examination is four pages long.  Therefore, 
the Board places greater weight on the GAF score of 32  
assigned by the December 2004 VA examiner than on the GAF 
score of 57  assigned by the VA social worker in June 2005.

Turning to social impairment, the veteran has been married 
three times.  The report of the December 2004 VA examination 
shows that the veteran does not have any friends and tends to 
be socially isolated.  The December 2004 VA examiner stated 
that the effect of his PTSD and related depression on his 
functioning was severe, and that his functioning in all 
interpersonal areas was impaired.

As for specific criteria found in 38 C.F.R. § 4.130, mental 
status evaluations reflected that the veteran's thought 
process was described as linear, goal-directed, and very 
clear and alert for a man of the veteran's age or any age, 
and that the veteran's speech has been described as normal in 
rate and rhythm.  However, the evidence shows that the 
veteran's flashbacks and intrusive thoughts represent gross 
impairment in thought processes, especially in light of the 
low GAF score of 32.  The December 2004 VA examination shows 
that the veteran still has clear and detailed flashbacks, 
that he has night sweats on an almost nightly basis, and that 
he has intrusive thoughts of combat every day several times a 
day.

The Board is of course aware that the veteran does not meet 
all of the criteria for a 100 percent rating.  However, the 
Board's inquiry is not necessarily strictly limited to the 
criteria found in the VA rating schedule.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating].  In this case, even though all 
of the criteria for a 100 percent disability rating have not 
been met, the Board finds that the overall level of the 
veteran's PTSD symptomatology, being reflective of his major 
impairment in occupational and social functioning, approaches 
that which warrants the assignment of a 100 percent rating 
under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  
Accordingly, a 100 percent rating is assigned.



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's claim for 
increased disability rating for his PTSD was filed on April 
11, 2005.  In this case, therefore, the relevant time period 
is from April 11, 2004 to the present.  [Service connection 
has been granted effective from April 9, 2004.]  

The December 2004 VA examination reflects that the veteran's 
PTSD is manifested by a total occupational and social 
impairment.  Based on this record, the Board finds that a 100 
percent disability rating for PTSD is warranted effective 
April 11, 2004.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 100 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed.

2.  Entitlement to TDIU.

Because the Board has granted a 100 percent disability rating 
for PTSD, the veteran's claim of entitlement to TDIU is 
rendered moot.  TDIU is only warranted for where the 
schedular rating is less than total.  See 38 C.F.R. § 4.16(a) 
(2007).  
A claim for TDIU may not be considered when a 100 percent 
rating is in effect.  See VAOPGCPREC 6-99; see also Herlehy 
v. Principi, 15 Vet. App. 33 (2001).
Accordingly, the issue of entitlement to TDIU is dismissed as 
no benefit remains to be awarded and no controversy remains.  
Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).


ORDER

An increased disability evaluation of 100 percent for PTSD is 
granted, subject to governing regulations concerning the 
payment of monetary benefits.

The veteran's claim of entitlement to TDIU is dismissed as 
moot.


REMAND

3.  Entitlement to SMC based on the need for regular aid and 
attendance of another person or on the basis of being 
housebound.

As was noted above in the Introduction, in January 2006 the 
veteran filed a NOD as to the RO's denial of SMC.  The filing 
of a NOD initiates the appeal process.  See Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  

The RO has not yet issued a SOC as to the issue of SMC based 
on the need for regular aid and attendance of another person 
or on the basis of being housebound.  In Manlincon v. West, 
12 Vet. App. 238 (1999), the Court held that in circumstances 
where a NOD is filed, but a SOC has not been issued, the 
Board must remand the claim to direct that a SOC be issued.

Accordingly, this issue is remanded to the Veterans Benefits 
Administration (VBA) for the following action:

VBA must issue a SOC pertaining to the 
issue of entitlement to SMC based on the 
need for regular aid and attendance of 
another person or on the basis of being 
housebound.  The veteran should be 
provided with a copy of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


